Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, drawn to a test strip device.

Group II, claim(s) 11-13, drawn to a method for multiplexed lateral flow assays.


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of: 
A test strip for multiplexed lateral flow assays, comprising:
a first section aligned with a bottom edge of the test strip, the first section configured to receive a sample containing an analyte, provide a plurality of conjugated rare earth particles capable of binding to the analyte, and allow the sample to flow in a direction towards a top edge of the test strip;
a second section in fluid communication with the first section, the second section comprising a plurality of test lines, each test line arranged at an angle to the direction of flow, where at least one of the plurality of test lines is configured to capture the conjugated rare earth particle bound to the analyte; and
a third section in fluid communication with the second section and aligned with the top edge of the test strip, the third section configured to absorb at least a portion of the sample after passing through the second section,
wherein the test strip is configured to be scanned in at a direction perpendicular to the direction of flow;
 this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Choi et al. (US 2010/0081214 A1 to SCHWIND ET AL.), in view of Schwind et al. (US 2007/0248983 A1).

In particular, Choi teaches a test strip (para [0063]: liquid sample is added to the test device or card or strip) for multiplexed lateral flow assays (para [0009]: lateral flow assay), comprising: a first section aligned with a bottom edge of the test strip (Figure 3, Sample Application), the first section configured to receive a sample containing an analyte (para [0023]: applying an amount of the sample to the apparatus), provide a plurality of conjugated rare earth particles (para [0054]: incorporating chelates of the rare earth metals, preferably europium and terbium) capable of binding to the analyte (para [0054]: the rare earth chelate incorporated therein can then be used as fluorescent labels to form labeled reagents by adsorbing or covalently binding antigens), and allow the sample to flow in a direction towards a top edge of the test strip (Figure 3, Sample Application, Test Window, Control Window); a second section in fluid     communication with the first section (Figure 3, Sample Application, Test Window; para [0023]: sample migrates to the wicking membrane where a chemical reaction occurs, wherein presence of a signal indicates that the analyte is present in the sample), the second section comprising a plurality of test lines (Figure 1, test zone 1-3), where at least one of the plurality of test lines is configured to capture the conjugated rare earth particle bound to the analyte (para [0070]: first pad may contain europium particle-specific binding partner conjugates 3 in a specially formulated buffer system. The labeled specific binding reagent impregnated into the reservoir area may bind an analyte in the sample and the analyte/specific binding partner complex is wicked through a wicking membrane 6 until a test band 4 is formed, where another specific binder of the analyte captures the analyte/specific binding partner complex thus forming a test band); and a third section in fluid communication with the second section and aligned with the top edge of the test strip (Figures 3, 4; para [0070]: first pad, the reservoir area 1 or sample well may be used for the uptake of the sample and the removal of interfering materials from sample. In addition, the first pad may contain europium particle-specific binding partner conjugates 3 in a specially formulated buffer system. The labeled specific binding reagent impregnated into the reservoir area may bind an analyte in the sample and the analyte/specific binding partner complex is wicked through a wicking membrane 6 until a test band 4 is formed, where another specific binder of the analyte captures the analyte/specific binding partner complex thus forming a test band. The sample is further wicked and encounters a binding partner to the specific binding partner impregnated in the wicking membrane, and a control band 5 is established. The second pad 7, absorbent pad, may be used for removing excess fluid that has already passed through the reaction membrane), the third section configured to absorb at least a portion of the sample after passing through the second section (para [0070]: second pad 7, absorbent pad, may be used for removing excess fluid that has already passed through the reaction membrane), wherein the test strip is configured to be scanned (para [0069]: amplified signal can be detected by a small, portable reader that provides quantitative or qualitative results) in at a direction perpendicular to the direction of flow (Figure 9: Instrument Connector). Choi does not teach each test line arranged at an angle to the direction of flow. Schwind teaches each test line arranged at an angle to the direction of flow (para [0015]: This arrangement of the indicator zones is, in this context, preferably configured in a row extending diagonally from proximal to distal or vice versa).
It would have been obvious to one of ordinary skill in the art 
Therefore, it would have been prima facie obvious, to a person of ordinary skill in the art at the time of the invention, to include the angled test line arrangement of Schwind with the test strip of Choi to provide an easily readable test strip (Schwind, para [0016]: a diagonal arrangement offers the advantage that the denotation of the results can be applied to the device according to the invention in a particularly practical and easily readable manner; because each parameter to be tested for occupies a defined X and Y position).
There would have been a reasonable expectation of success in combining the teachings of Choi et al. and Schwind et al. because both references teach that design options in lateral flow assays comprise configuration of components such as arrangement of the test line on the flow strip and according to desired working design choices in the art. 

Therefore, in light of the disclosures of Choi et al. and Schwind et al., the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of rare earth particle (see claim(s) 2, 3)
up-converting nanoparticle 
 down-converting nanoparticle 

One species for the type of test line configuration (see claim(s) 4, 5)
plurality of test lines is configured in a single row
test lines in a plurality of rows, including a first row and a second row


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 


Although the general species of type of rare earth particles share a common structure in that they are all a type of marker of analytes, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Choi et al. (US 2010/0081214 A1 to SCHWIND ET AL.), in view of Schwind et al. (US 2007/0248983 A1), who teach: 
the conjugated rare earth particle comprises an up-converting nanoparticle (para [0005]: new detection methods based on high specific-activity particulate labels, such as quantum dots, luminescent inorganic crystals, up-converting phosphors, fluorescent nanoparticles, and plasmon resonant particles, have been introduced to respond to  future demands for clinical diagnostics and biological, genomic, and pharmaceutical research). It would have been obvious to one of ordinary skill in the art to include the up-converting phosphors as described in the background of Choi with the test strip of Choi in view of Schwind for improved label sensitivity (Choi, para [0005]: Recently, new detection methods based on high specific-activity particulate labels, such as quantum dots, luminescent inorganic crystals, up-converting phosphors, fluorescent nanoparticles, and plasmon resonant particles, have been introduced to respond to future demands for clinical diagnostics and biological, genomic, and pharmaceutical research. These submicrometer-sized labels are coupled to specific binding reagents such as nucleic acid probes, receptors, lectins, enzymes, and antibodies to detect specific molecules with sensitivities equal to or better than the best conventional labels available). Further, the compounds of these groups do not belong to a recognized class of chemical compounds. Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Likewise, although the general species of type of test line configurations share a common structure in that they are all a type of marker of analytes and a type of lateral flow assay configuration (respectively), the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Choi et al. (US 2010/0081214 A1 to SCHWIND ET AL.), in view of Schwind et al. (US 2007/0248983 A1):
Choi et al. teaches test strips (as discussed above) in view of Schwind who further teaches the plurality of test lines is configured in a single row (para [0015]: In an embodiment of the invention the indicator zones are so arranged that the sample liquid for each flow track will flow through not more than one indicator zone. For example, the indicator zones are provided on the membrane in staggered relationship. This arrangement of the indicator zones is, in this context, preferably configured in a row extending diagonally from proximal to distal or vice versa). It would have been obvious to one of ordinary skill in the art to include the test line configurations as described in Schwind in the test strip of Choi for improved assay flexibility. Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631